Bell, Justice,
dissenting. I can not concur in that part of the decision relating to the statute of limitations. If the deed by the wife to her husband was really intended as a gift, the statute would apply, however such intention may have been induced. But if the deed was executed merely as part of a general scheme and device to pledge the property to the creditor for the husband’s debt, the deed to the husband would be a mere form, and not a gift within the meaning of the statute. If the wife had made a deed directly to the creditor, clearly the limitation invoked would have no sort of relevancy; and the case is not different where the same result was accomplished by indirection, as by a pretended gift to the husband, followed by a deed from him to the creditor, all for the actual purpose of pledging the property as security for the husband’s debt. In determining the bar, the law will look to substance and not to form; and under the allegations as made, the deed to the husband was a mere colorable transaction, not falling within the statute in reference to the time within which a gift improperly induced may be set aside at the instance of the donor.